Citation Nr: 1546013	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  09-29 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial, compensable disability rating for bilateral pes planus with disfigured toenails (bilateral foot disability).  

2.  Entitlement to higher disability rating(s) for status post lateral meniscectomy and debridement of the right knee (right knee disability), rated as noncompensable prior to October 4, 2013, and as 10 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 until May 2006.  

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2006 rating decision in which the RO, inter alia, denied service connection for a left knee condition a bilateral ankle condition, and a neck condition.  The RO also granted service connection and assigned an initial, 0 percent (noncompensable) rating, each, for status post partial lateral meniscectomy and debridement  of the right knee and bilateral pes planus with disfigured toenails, fifth toenail, effective May 27, 2006.  

In January 2007, the Veteran filed a notice of disagreement (NOD) with regard to the denials of service connection for a left knee condition, a bilateral ankle condition and a neck condition.  The Veteran also filed an NOD with the noncompensable ratings assigned for right knee disability and bilateral pes planus with disfigured toenails.  The RO issued a statement of the case (SOC) in August 2007 and reissued the SOC in June 2009 so that it could be mailed to the Veteran's updated address.   The RO then issued a July 2009 supplemental SOC (SSOC) for the left knee disability and a separate July 2009 SSOC for the higher rating claim for a right knee disability.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009.   The RO issued an SSOC for all the issues in May 2012.  

In February 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC; a transcript of that hearing is of record.  

During the hearing, the Veteran submitted additional evidence, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).  Also during the hearing, the Veteran requested, and the undersigned granted, a 30-day abeyance period for submission of additional evidence in support of the claims on appeal.  In March 2013, the Veteran, through his representative, submitted additional medical evidence in support of his appeal; this evidence was also accompanied by a signed waiver of initial RO consideration..  Id.

In June 2013, the Board denied service connection for bilateral ankle, left knee, and neck disabilities, and remanded  the remaining claims for higher ratings for  bilateral foot disability and right knee disability for further development.  In January 2014, the Appeals Management Center (AMC) continued the initial noncompensable rating for the Veteran's right knee disability prior to October 4, 2013, but granted a rating of 10 percent from that date.    However, as higher ratings are assignable before and after October 4, 2013, the Board has now characterized the appeal as to the right knee as involving requests for a higher rating at each stage (as reflected on the title page).  .  See Fenderson v. West, 12 Vet. App. 119 (1999).   AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that, with the exception of a July 2015 Appellant's Post-Remand Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran was previously represented by the Veterans of Foreign Wars (as reflected in a March 2006 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In February 2010, the Veteran filed a new VA Form 21-22, appointing Disabled American Veterans as his representative.  The Board has recognized the change in representation.

The Board's decision on the claim for an initial, compensable disability rating for bilateral foot disability is set forth below.  The remaining claim on appeal is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Since the May 27, 2006 effective date of the award of service connection, the Veteran's bilateral pes planus with disfigured toenails has been manifested by, at most, mild symptoms relieved by built-up shoe or arch support relieved by use of shoe inserts.

3.  The applicable schedular criteria are adequate to rate this disability under consideration at all points pertinent to the appeal, and no claim for a total rating based on unemployability due to this  disability has been reasonably raised  


CONCLUSION OF LAW

The criteria for an initial, compensable rating for bilateral pes planus with disfigured toenails are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014), includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   In rating cases, a claimant must be provided with information pertaining to VA's assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.
VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a July 2006 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate what was then a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations. 

After the award of service connection and the Veteran's disagreement with the initial rating assigned, no additional VCAA notice for the downstream higher rating issue was required.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Nonetheless, the June 2009 SOC set forth applicable criteria for evaluating foot disabilities-the timing and form of which suffices, in part, for Dingess/Hartman.  Thereafter, the claim was readjudicated  in May 2012 and January 2013 SSOC.    Cf. Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the mattes herein decided.  Pertinent medical evidence associated with the claims file consists of VA treatment records, the reports of VA examinations, statements by the Veteran and an individual known by him, and  the transcript of his  Board hearing testimony.  Notably,  the Veteran has not identified any additional existing evidence that is necessary for a fair adjudication of the claim on appeal.  The Board finds that no additional AOJ action to further develop the record in connection with this claim,  prior to appellate consideration, is required.

During the  February 2013 hearing, the Veteran was provided the opportunity to orally set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO, Decision Review Officer, or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).   In this case, the Board finds that, consistent with Bryant, there has been substantial compliance with section 3.103, and that the hearing was legally sufficient.
Here, during the February 2013 hearing, the undersigned identified the issues on appeal, to include the claim herein decided, and, specific to this claim, information was solicited regarding the current severity of the Veteran's bilateral foot disability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless. As noted above and below, following the hearing, the Board sought further development of the claim in June 2013.  

In the June 2013 remand, the AOJ was instructed to, inter alia, arrange for the Veteran to undergo VA examination after all pertinent records were associated with the claims file.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998).

In July 2013, the AOJ sent a letter to the Veteran requesting information concerning any additional information and evidence with respect to his claims.  The Veteran did not respond to this request.  Additionally, the Veteran was afforded another VA examination for his bilateral foot disability in October 2013.  Accordingly, the Board finds that, with respect to the claim decided herein, the AOJ substantially complied with the Board's remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the award of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under DC 5276, pursuant to which pes planus is evaluated, a noncompensable rating is warranted for a mild disability with symptoms relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, DC 5276.

A 10 percent rating is warranted for moderate flatfeet (bilateral or unilateral) with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  Id.

A severe flatfoot disability, manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, warrants a 20 percent rating if unilateral and a 30 percent rating if bilateral.  Id. 

A pronounced flatfoot disability, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, warrants a 30 percent rating if unilateral and a 50 percent rating if bilateral.  Id.

The criteria in Diagnostic Code 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  See also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable). 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Notably, pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Descriptive words such as "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The claimant bears the burden of presenting and supporting his or her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

An August 2006 VA examination report noted the Veteran's history of bilateral toenail removal in 2002; that he had oozing, crusting, and discharge from the toenails at the time, and that they have grown back.  Additionally, the report noted a history of flatfeet since 2005 with pain which worsened with physical activity (particularly, standing and walking) and which was relived with rest and medication and arch supports.  The examiner diagnosed the Veteran with bilateral flatfeet, as described (x-rays of the feet were normal), and disfigured little toenails.  Notably, the examiner found no sign of "marked pronation medial tilted," normal plantar surface, normal Achilles tendon, good alignment, no claw feet, no dropped forefoot, no hammertoes, dorsiflexion of the toes not productive of pain, no Morton metatarsalgia, no hallux valgus or rigidus, and no pain on standing or walking during the examination.  The examiner concluded that the Veteran did not require corrective shoe wear.  

In a January 2007 statement, the Veteran asserted that his toenails had been removed incorrectly resulting in disfigurement and pain when caught on socks or when pressure is applied in shoes.  He also stated that his flat feet require him to wear supports in his shoes.  Additionally, the Veteran noted generally that these conditions, and other nonservice-connected conditions, cause him difficulty and discomfort in his employment as an air traffic controller when he stands at work.

In an August 2008 statement, the Veteran stated that he is required to climb up and down 7 to 8 stories daily in his work as an air traffic controller, which causes him pain in his feet.  A statement from the Veteran's employer, dated January 2007, confirmed that the Veteran must walk up 5 flights of stairs to reach the location where he performs his job, and must walk down 2 flights of stairs to reach a restroom facility.

During the February 2013 hearing, the Veteran testified that he wore  inserts in his shoes which he purchased from Footlocker for his flat feet condition.  He stated that his feet hurt almost daily and that walking up and down stairs at his job as an air traffic controller caused his feet pain.  The Veteran also asserted that his toenails were originally removed incorrectly while in service and that they do not grow back in properly and at times got snagged on things.

In October 2013, the Veteran was afforded another VA examination.  The examiner diagnosed the Veteran with bilateral flat feet.  According to the Veteran's report, he started experiencing foot discomfort in service, was told he had flat feet, and was given orthotics to wear.  Since leaving service, however, the Veteran stated that he has not sought medical treatment for his flat feet.  Examination of the Veteran's feet revealed only that he has decreased longitudinal arch height on weight-bearing of both feet.  Examination was negative for pain on manipulation of the feet, swelling on use, characteristic calluses, extreme tenderness of plantar surface(s), marked deformity of the foot, marked pronation, weight-bearing line over or medial to the great toe, other extreme lower extremity deformity, inward bowing of the Achilles' tendon, marked inward displacement and severe plasm of the Achilles' tendon on manipulation, and other pertinent findings related to the feet.  The examiner also concluded that the Veteran's flatfoot did not impact his ability to function or work.

As for the Veteran's toenails, the October 2013 VA examiner noted that the Veteran had the toenails of both 5th toenails removed in service and that since then he has not had any problems or symptoms regarding his 5th toes or 5th toe toenails.  Examination of the Veteran's feet revealed no other foot or toenail issues, conditions, or deformities.  The VA examiner did not offer a diagnosis for the claimed bilateral 5th toenail condition as the Veteran's 5th toenails were normal.

Considering the pertinent evidence in light of the above, the Board finds that a compensable rating for bilateral foot disability is not warranted at any point since the May 27, 2006, effective date of the award of service connection.  

When examined in August 2006, the examiner noted that the Veteran had bilateral, moderate flat feet, but examination revealed that that the Veteran experienced no pain on standing and walking in the office and that he did not require corrective shoe wear.  No other foot or toenail symptoms, conditions, or disabilities were noted.

The October 2013 VA examination report reflects that the Veteran's bilateral flat feet were assessed as no more than mild, overall.  The examination revealed only that the Veteran had decreased longitudinal arch height on weight-bearing of both feet.  There was no evidence of pain on manipulation of the feet, swelling on use, characteristic calluses, extreme tenderness of plantar surface(s), marked deformity of the foot, marked pronation, weight-bearing line over or medial to the great toe, other extreme lower extremity deformity, inward bowing of the Achilles' tendon, marked inward displacement and severe plasm of the Achilles' tendon on manipulation, or other adverse findings related to the feet. The examiner also noted that the  the Veteran's 5th toenails were normal, and that no functional or occupational impairment resulted either from the Veteran's flat feed to toenails.

Overall, the pertinent evidence of record reflects that from May 27, 2006, bilateral pes planus with disfigured toenails has been manifested by no more than  mild symptoms that have been relieved by built-up shoe or arch support relieved by use of shoe inserts.  There has been no credible lay or any medical evidence of weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet; marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities; or marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  Without such evidence, the Board finds the evidence does not show that the Veteran has symptoms that warrant a compensable disability rating at any point during the appeal period.  

As for functional loss due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45, the Veteran has subjectively complained of pain.  Under Diagnostic Code 5276, functional loss due to pain is already contemplated as part of the diagnostic criteria used to evaluate the disability; hence, pain and tenderness, alone, do not provide an additional basis for any higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  See also DeLuca, 8 Vet. App. at 204-7.  Moreover, no functional impairment has been clinically shown, and the Veteran is able to stand and walk on his feet (with subjective complaints of pain).  Additionally, the Veteran has not alleged any specific functional loss other than pain or fatigue upon usage, and medical examinations do not mention any restricted motion or function due to plantar fasciitis.  As such, a higher disability rating is not warranted based upon DeLuca and the provisions of 38 C.F.R. §§ 4.40, 4.45.  

Turning to other diagnostic codes potentially applicable to right foot disability, the Board notes that they are not for application.  The medical evidence of record shows that the Veteran does not have weak foot, claw foot, anterior metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion/non-union of the tarsal or metatarsal bones to warrant a higher disability ratings under 5277, 5278, 5279, 5280, 5281, 5282 or 5283, respectively.  See 38 C.F.R. § 4.71a.

Also potentially applicable is Diagnostic Code 5284, which is used to rate other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.  Following comprehensive review of the record, the Board finds that the evidence as a whole demonstrates that the Veteran's symptoms are adequately addressed by the currently assigned diagnostic code and noncompensable rating.  At this point, the Veteran's symptoms have been clinically defined as no more than mild, and at least moderate overall foot impairment is not shown.  

The disability also has not shown to involve any factor(s) warranting evaluation of the disability under any other provision(s).

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's bilateral foot disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the Veteran's bilateral foot disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  The descriptive criteria such as mild, moderate, severe and pronounced, as well as the provisions of 38 C.F.R. §§ 4.40 and 4.45, allow for consideration of all aspects of disability in assigning the appropriate disability rating.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the Veteran's bilateral foot disability at issue. 

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014),  a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's bilateral foot disability is appropriately rated as a single disability affecting both feet.  Moreover, as the Board has fully considered all pertinent symptoms in evaluating the disability, the Board finds that the holding of Johnson is inapposite here.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is employed as an air traffic controller.  Moreover, there is no evidence or allegation that he has effectively been rendered unemployable at any point pertinent to this appeal.  As such, a TDIU due to the disability under consideration has not been raised in conjunction with the higher rating claim herein decided, and need not be addressed. 

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's bilateral pes planus with disfigured toenails pursuant to Fenderson, and that the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of a compensable  rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)..


ORDER

An initial, compensable rating for bilateral pes planus with disfigured toenails is denied.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliances with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the June 2013 remand, the Board directed the AOJ to, inter alia, to obtain further VA medical findings concerning the severity of the right knee disability.

In October 2013, the Veteran was afforded such VA examination.   The Veteran reported knee pain since an in-service basketball injury in 2003, and in 2005 he had surgery due to a lateral meniscus tear.  The Vetera still has knee pain, which has worsened progressively in terms of frequency.  Upon examination, the examiner noted that the Veteran had no meniscal or surgical procedures for a meniscal condition.  Additionally, the examiner stated that the Veteran experiences flare-ups but concluded, without explanation, that no opinion could be given concerning the nature of these flare-ups without resort to mere speculation.

The Board finds the October 2013 VA examination to be inadequate as the examiner incorrectly noted that the Veteran never had any meniscal or surgical procedures for a meniscal condition when the Veteran, in fact, experienced a meniscal tear.  Furthermore, a September 2006 MRI reflects a diagnosis of "HISTORY OF PRIOR ARTHROSCOPIC SURGERY OF RIGHT KNEE WITH MRI SHOWING AN OBLIQUE TEAR THROUGH THE BODY OF THE LATERAL MENISCUS ASSOCIATED 6 MM MENISCAL CYST.  MRI ALSO REVEALED SMALL RADIAL TEAR IN THE POSTERIOR HORN OF THE MEDIAL MENISCUS OF RIGHT KNEE."  With respect to right knee flare-ups of pain, the examiner failed to describe the nature of the Veteran's flare-ups and explain why no opinion concerning such flare-ups could be offered without resorting to mere speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (If the examiner cannot state an opinion without resorting to speculation, he or she must provide a rationale for why that is so).  Finally, the Board notes that the Veteran testified during the February 2013 Hearing that a private physician told him that he has the beginning stages of arthritis in his knee, but the October 2013 VA examination makes no mention of arthritis.  

Hence, the AOJ should arrange for the Veteran to undergo further VA examination in accordance with the instructions below.

Prior to arranging further examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The record reflects VA treatment records dating to September 2006.  Hence, the AOJ should obtain all outstanding records of VA evaluation and/or treatment of the Veteran since that date.  See Bell v. Derwniski, 2 Vet. App. 611 (1992) (holding VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body).

The AOJ should also give the Veteran an opportunity to present additional information and/or evidence pertinent to the claim, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records, to include  from Dr. R. Rajan who treated the Veteran's right knee ..

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and if needed authorization, following the current procedures prescribed in 38 C F R § 3 159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 USCA §§ 5103 5103A (West 2014); 38 C F R § 3 159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The AOJ's adjudication of the claim should include specific consideration of whether any, or any further staged rating of the disability, pursuant to Fenderson, 12 Vet. App. at 126, is warranted.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran dated since September 2006.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the claims for higher rating for a bilateral foot disability and/or for a right knee disability that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding private(non-VA) medical records, to include from Dr. Dr. R. Rajan.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file,  arrange for the Veteran to undergo VA right knee examination by an appropriate medical professional.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the  examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests, studies, and consultations should be accomplished (with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

The examiner should specifically indicate whether there is x-ray evidence of arthritis in the right knee.

The examiner should conduct range of motion studies of the right knee, noting the exact measurements for flexion and extension, specifically identifying any excursion of motion accompanied by pain.  If pain on right knee motion is observed, the examiner should comment on the extent of pain, and indicate at which point pain begins.  Tests of joint motion against varying resistance should be performed on the right knee.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.

The examiner should specifically indicate the presence or absence of any lateral instability and/or recurrent subluxation.  If instability is present, the examiner should, based on the examination results and the documented medical history and assertions, assess whether such instability is slight, moderate or severe.

Furthermore, based on full consideration of all examination findings, and review of the record, the examiner should indicate whether the records reflects a change in the severity of the right knee disability since the May 27, 2006 effective date of the award of service connection, and, if so, the approximate date of any such change(s), and the severity of the disability on each such date.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for higher ratings remaining on appeal in light of all pertinent evidence (to include all that associated with the claims file after the last adjudication) and legal authority (to include consideration of whether any, or any further, staged rating is warranted).

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


